DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Carbon Particles having low content of polycyclic aromatic hydrocarbons and methods of making thereof.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it lacks a brief statement of the technical disclosure of the invention.  What is connoted by “suitable properties”?  Also, it should be at least 50 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 137-144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayala et al (US 2005/0063893).
	Claims 137 & 138:  Ayala teaches heat-treated carbon black particles having a total content of polycyclic aromatic hydrocarbons (“PAHs”) of 344.8 and 85.4 ppb (Page 17, Table 11) which means less than 0.35 ppm, which is well within the claimed range of 0.5 ppm or lower; content of benzo[a]pyrene (“BaP”) of less than 1 ppb (Page 17, Table 11, HT carbon black samples), which is well within the claimed range of less than 5 ppb, and (i) a DBP absorption of 159.1 and compressed CDBP absorption of 151.8 (Table 5, Heat-treated CDX-975U); that is, the DBP is about 1.05 times greater than the CDBP which is well within the claimed range of a DBP being less than 1.3 times greater than the CDBP.  
	Claims 139-140: Ayala teaches carbon black particles as discussed above.  Carbon blacks essentially contain zero oxygen or hydrogen.  
	Claim 141:  Ayala teaches carbon black particles comprising carbon with a 0.02 moisture pickup (para. 0110) which is equivalent to the claimed value.
	Claims 142 and 143:  Ayala teaches carbon black particles as discussed above, and carbon blacks typically have low water spreading pressure and no surface acid groups.
	Claim 144:  The carbon black particles have a moisture content of 0.0 (Page 13, Table 4, Heat-treated CDX-975U) which is well within the claimed range of less than 0.5%.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 137, 138, 145 and 146 are rejected under 35 U.S.C. 103 as being unpatentable over BERGEMANN et al (US 2011/0076608) in view of LAMOND et al (US 4,138,471).
	Claims 137 & 138:  Bergemann teaches carbon particles including carbon black having a total content of polycylic aromatic hydrocarbons (PAHs) of less than 0.12 ppm (para. 0023), which is well within the claimed range of less than 0.5 ppm.
(i) a surface area of 20 to 120 m2/g (para. 0025) which is well within the claimed range of 15 to 300 m2/g.  Bergemann does not report the content of benzo[a]pyrene (“BaP”).   Lamond teaches method of reducing the BaP in carbon blacks to as low as 2 ppb without increasing their surface area (Lamond, col. 4, lines 12-49).  In light of Lamond teaching, the PHOSITA would have been motivated to apply the treatment method of Lamond to arrive at low BaP in particular and PAN group in general, i.e. of 2 ppb or below, which is well within the claimed range of 5 ppb, without altering the SSA of the carbon blacks.
	Claims 145 and 146: Bergemann teaches carbon particles including carbon black having a total content of PAHs of less than 0.12 ppm (para. 0023) which is well within the claimed range of less than 0.5 ppm; and a dibutyl phthalate (“DBP”) absorption of 20 .


Claims 139-144, 147-154 and 157-158 are rejected under 35 U.S.C. 103 as being unpatentable over BERGEMANN and LAMOND as applied to claims 137, 138, 145 and 146 above, and further in view of BELMONT et al (US 2008/0292533).
	Bergemann and Lamond teach the claimed carbon particles having the same values of surface area and DBP absorption as those of the claimed invention as discussed above.  However, neither Bergemann nor Lamond report the other impurities or water spreading pressure (“WPS”) of the carbon particles.  Belmont teaches carbon black of “low structure” having DBP within the same range as taught by Lamond, namely 20ml/100g to 40ml/100g (Belmont, abstract).  The PHOSITA would have found it obvious to apply the method of Belmont to arrive at a low structure carbon in order to facilitate higher loading level of the carbon black in a matrix (Belmont, para. 0005) .  The carbon particles of Belmont also include an oxygen content of 0.23% (Table 1), which is within the claimed range of 0.4% of lower, and a WSP of 4.9 mJ/m2 or lower (Table 3).  With regards to the claimed affinity to absorb water and moisture content, those two 
	Claims 149, 153 and 154:  Bergemann teaches carbon particles including carbon black having a total content of polycylic aromatic hydrocarbons (PAHs) of less than 0.12 ppm (para. 0023), which is well within the claimed range of less than 0.5 ppm.
(i) a surface area of 20 to 120 m2/g (para. 0025) which is well within the claimed range of 15 to 300 m2/g.  Bergemann does not report the content of benzo[a]pyrene (“BaP”).   Lamond teaches method of reducing the BaP in carbon blacks to as low as 2 ppb without increasing their surface area (Lamond, col. 4, lines 12-49).  In light of Lamond teaching, the PHOSITA would have been motivated to apply the treatment method of Lamond to arrive at low BaP in particular and PAN group in general, i.e. of 2 ppb or below, which is well within the claimed range of 5 ppb, without altering the SSA of the carbon blacks.  However, neither Bergemann nor Lamond report the WSP of the particles.  Belmont teaches carbon blacks made in a reactor which achieves a WSP of less than 5 mJ/m2 (Belmont, para. 0023 and Page 8, Table 3).  IN light of Belmont’s teaching, it would have been obvious as a matter of choice to utilize the carbon black particles as the starting carbon particles that are to be modified with Belmont and Lamond treating process.

	Claim 151: Belmont teaches particles having a Nitrogen surface area of 42 m2/g (Page 8, Table 3, Sample A) which falls within the claimed range of 50 m2/g or lower.
	Claim 152: The moisture content is directly corresponding to the WSP.  As the WSP is within the claimed range as discussed in claim 149 above, it is expected that the carbon particles of Belmont would have the same moisture content as claimed. 
	Claim 157:  The particles have a diameter-mode and Diameter-stokes in the nanometer range (Belmont, Page 8, Table 8); therefore, it is essentially no particles are in the micrometer range.  In other words, less than 5 ppm of the particles are in 325 mesh grit.
	Claim 158:  Belmont teaches starting carbon particles from feedstock having an oxygen content of 0.23wt% (Page 7, Table 1).  Thus it is expected that the prepared carbon particles would result in the same composition, i.e. oxygen content of 0.23 which is well within the claimed range of 0.4% or lower.

Allowable Subject Matter
Claims 155 and 156 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Carbon particles having low impurity including low sulfur and low ash content are known (e.g. Ayala reference); however, it is not known to have a sulfur lower than 0.3 wt% and an ash content of 0.03 wt% or lower Mas required in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

March 13, 2021
/HOA (Holly) LE/Primary Examiner, Art Unit 1788